                           Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 1 of 19


  AO 102 (01109) Apphcation for a Trackmg Warrant Auth Manmon


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Eastern District of Pennsylvania

               In the Matter of the Tracking of                       )
           (Identify the person to be tracked or describe             )
           the ob1ect or property to be used for tracking)            )
    a UPS package addressed to 2600 Welsh Road,
   Apartment No. 50, Philadelphia, PA 19152 bearing
                                                                      )
                                                                      )
                                                                              Case No.    ol\. l, 9J-        J
       tracking number 1Z7A068RPW60280593                             )

                                           APPLICATION FOR A TRACKING WARRANT

          I, a federal law enforcement officer or attorney for the government, have reason to believe that the person,
  property, or object described above has been and likely will continue to be involved in one or more violations of
   21    U.S.C. §§ _8~6._84_! _         . Therefore, in furtherance of a criminal investigation, I request authority to install and
  use a tracking device or use the tracking capabilities of the property or object described above to determine location. The
  application is based on the facts set forth on the attached sheet.
           ~The person, property, or object is located in this               0 The activity in this district relates to domestic or
               district.                                                        international terrorism.
           0 The person, property, or object is not now located              0 Other:
               in this district, but will be at the time of execution.

  The tracking will likely reveal these bases for the warrant under Fed. R. Crim. P. 4l(c): (check one or more)
           gf evidence of a crime;                                           if contraband, fruits of crime, or other items illegally
                                                                                possessed;
           if property designed for use, intended for use, or used           0 a person to be arrested or a person who is
               in committing a crime;                                          unlawfully restrained.

  0 I further request, for purposes of installing, maintaining or removing the tracking device, authority to enter the
    following vehicle or private property, or both:



  ~Delayed notice of ~0- days (give exact ending date if more than 30 days:                                _ ) is requested under
    18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


~1-£1AL) u Sb~ vt
0u{/lS~ us;M:f
    3-q .-vv
  Sworn to before me and signed in my presence.




  City and state: "!ew H~p_e, pe!_ln§ylva!_li~
                         Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 2 of 19
AO 106 (Rev 04110) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Pennsylvania

             In the Matter of the Search of
         (Bnejly describe the property to be searched
          or identify the person by name and address)                 ~)       Case No.
    2600 Welsh Rd Apt#50 Philadelphia, PA 19152,
         more fully described in Attachment A                         ~)
                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or descnbe the
property to be searched and give its locatwn)

 See Attachment A.
located in the              Eastern              District of         Pennsylvania           , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment 8.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                 .Jf contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S.C. Sections 841 and                possession and distribution of controlled dangerous substances and
        846                                       conspiracy to possess and distribute controlled dangerous substances

          The application is based on these facts:
        See Attached Affidavit which incorporates Attachments A and B.

           ~ Continued on the attached sheet.
           0 Delayed notice of _     days (give exact ending date if more than 30 days:                            ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


~/\J11MJ hi Sf;.{qp                                                                        Applicant's signature

J ~ vt"L ~,(12--1/ bb(J us nt r                                                  _ ~an:ie~ ~ C~oc~et!, Specia_I Agent
                      3-Cj-]/v
Sworn to before me and signed in my presence.


Date:     . _MEtrc~ 0!~ ~020         _

City and state:     ~ew f!o~. _Pe_!::1n~ylvani~       _
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 3 of 19




                                        AFFIDAVIT

       I, James W. Crockett, being first duly sworn, hereby depose and state as follows:

                                        INTRODUCTION

       1.      I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 4l(a)(2)(C), that is, a government agent engaged in enforcing th~ criminal

laws and duly authorized by the Attorney General to request a search warrant. I am a Special

Agent of the United States Drug Enforcement Administration and an investigative or law

enforcement officer of the United States within the meaning of Section 2510(7) of Title 18 of the

United States Code. I am empowered to conduct investigations of and to make arrests for,

offenses enumerated in 18 U.S.C. Section 2516.

       2.      I make this Affidavit in support of an application for an anticipatory search

warrant, authorizing agents to search 2600 Welsh Road, Apartment No. 50, Philadelphia, PA

19152 (the "SUBJECT LOCATION"), upon the acceptance of a UPS Package addressed to the

SUBJECT LOCATION bearing the tracking number 1Z7A068RPW60280593 (the "SUBJECT

PARCEL") into the SUBJECT LOCATION. As described below, there is probable cause to

believe that the SUBJECT LOCATION contains evidence, fruits, and instrumentalities of the

narcotics trafficking offenses under investigation.

       3.      I also make this Affidaivt in support of an application for inclusion of a GPS

Tracking Device in the SUBJECT PARCEL.

                                    AGENT BACKGROUND

       4.      I am currently assigned to the DEA Philadelphia Task Force Group 51 ("TFG-

51 "). I have been employed by DEA since 2016. As a part of my official duties, I investigate

criminal violations of the federal narcotics laws, including, but not limited to, Title 21, United
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 4 of 19




States Code, Sections 84l(a)(l), and 846. I have received special training in the enforcement of

laws concerning controlled substances, drug trafficking organizations (DTOs) and money

laundering as it relates to the laundering of DTOs' drug proceeds. During my employment with

DEA I have conducted and supervised numerous investigations involving unlawful importation,

exportation, manufacture, possession with intent to distribute and distribution of narcotics;

violent gang activity; the laundering of narcotics proceeds and monetary instruments derived

from narcotics activities; and conspiracies associated with narcotics offenses and violent crimes.

These investigations have involved the debriefing of defendants, witnesses, and informants;

conducting surveillance; executing search warrants; seizing narcotics and narcotics-related

assets; seizing weapons; and making arrests. I have participated in several investigations

involving wire intercepts. I have also assisted on several state and federal wiretaps that led to

numerous arrests and seizures. I have attended the DEA academy, as well as other narcotics

related classes during the course of my career.   Prior to my employment with DEA, I was

Federal Air Marshal within the Department of Homeland Security/Transportation Security

Administration for over four years.

       5.      Through the course of my career, I have become familiar with the methods

employed by narcotics traffickers and gang members to smuggle, transport (including by way of

mail or common carrier), safeguard, and distribute narcotics, commit extortion and other violent

crimes, and to collect and launder proceeds of illicit activity. Through these efforts, I have

become familiar with the general modes and operations of criminals undertaking these activities,

as well as with the investigative techniques that are useful and viable in certain situations, and

those which are not.
                Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 5 of 19




          6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                                 TRAINING AND EXPERIENCE

          7.      Based on my training and experience, along with discussions with other agents

about their experience, I have become familiar with the mechanics of the parcel delivery services

and have developed a good understanding of the appeal these services have for those who choose

them for the illegal transportation of controlled substances. Parcel delivery services offer rapid

and dependable service for most metropolitan areas. Parcels are guaranteed for delivery in the

number of specified days, with a refund ifthe parcel does not meet the service standards. To the

drug smuggler, the refund is a minor consideration, but parcels delayed beyond the normal

delivery time serve to alert the recipient that the authorities may have discovered the controlled

substances. Additionally, parcel delivery services use assigned label numbers, which make it

easy for the parcels to be tracked. The sender is given a time of shipment, plus the weight of the

parcel.

          8.      Based on my training and my experience with the DEA, and my discussions with

other agents about their experience, I have become familiar with the mechanics of the parcel

delivery services and have developed a good understanding of the appeal these service have for

those who choose them for the illegal transportation of controlled substances. In particular, I

know the following:

          a. Drug traffickers often use any means available to them to transport narcotics. One

               common method of smuggling drugs is to ship narcotics via the United States Mails,
     Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 6 of 19




   including Priority Mail parcels used for scheduled delivery, and other overnight

   earners.

b. Drug traffickers commonly maintain books, records, receipts, notes, ledgers, electronic

   data, and other items relating to the importation, transportation, ordering, purchase, and

   distribution of illegal drugs at their residence or at the location at which their trafficking

   activities are being conducted, including keeping tickets, notes, receipts, passports and

   other documents at their residence or the location where they conduct trafficking

   activities.

c. Records indicative of occupancy are often maintained at drug trafficking locations,

   including residency and ownership of premises, including but not limited to utility and

   telephone bills, overnight mail receipts, bank statements, deposit and withdrawal slips,

   savings books, investment statements, loan statements, other financial institution

   statements, and federal and state tax returns, canceled envelopes, rental, purchase or

   lease agreements, identification documents and keys.

d. Drug traffickers involved in drug dealing commonly use certain paraphernalia to

   package and prepare controlled substances for distribution. The paraphernalia includes

    but not limited to, packaging materials (such as plastic baggies, paper bindles, glass

   jars, wrapping paper, and cellophane, etc.), scales to weigh controlled substances, and

    cutting agents and diluents to stretch the quantity of the controlled substance so they

    can increase their supply and profit.

e. Drug traffickers often maintain records of their transactions. Even after the drugs are

    sold, documentary records often remain for long periods of time, even years, to

    memorialize past transactions, the status of accounts receivable and accounts payable,
      Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 7 of 19




     and the names and telephone numbers of suppliers, customers, and co-conspirators.

     These records can be maintained on paper, such as business and personal ledgers and

     diaries, calendars, memoranda, pay-owe sheets, IOUs, miscellaneous notes, money

     orders, customer lists, and telephone address books. The same records also can exist

     in electronic form on computers and in computer software, mass storage devices such

     as thumb drives and computer discs stored outside the computer.

f.   Drug traffickers often maintain records in electronic organizers. Records can reflect

     names, addresses and/or telephone numbers of associates and co-conspirators, the sale

     and purchase of controlled substances, customer lists, and amounts of money owed to

     the trafficker by his customers, and by the trafficker to his suppliers. Records often

     indicate locations and distribution points of controlled substances, and the purchase of

     materials, supplies and articles used by the trafficker, and by co-conspirators in the

     distribution of controlled substances. Records frequently include the identification of

     properties such as real property or vehicles owned, rented, leased, controlled, or

     otherwise utilized by the trafficker and his/her co-conspirators in the distribution of

     controlled substances. These records include property rental and ownership records

     such as deeds of trusts and lease and purchase agreements, and vehicle registration,

     rental, and ownership information.

g. Drug traffickers often travel domestically and internationally to facilitate their

     trafficking. Evidence of foreign and domestic travel by persons engaged in illegal drug

     trafficking includes travel itineraries, airline tickets, receipts related to travel such as

     car-rental receipts, fuel receipts, and hotel receipts, and passports and visas and their

     contents.
      Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 8 of 19




h. Drug traffickers usually sell their product for cash. For example, one kilogram of

     heroine can sell for approximately $50,000 and one kilogram of heroine can sell for

     approximately $60,000. Therefore, drug dealers are likely to large sums of cash on

     hand both as proceeds of sales and to purchase their own supplies. In addition, drug

     dealers often have other assets generated by their drug business, or purchased with cash

     earned, such as precious metals and stones, jewelry, real estate, vehicles, and other

     valuables.

1.   Drug traffickers often try to legitimize profits from the sale of drugs. To accomplish

     these goals, drug traffickers utilize foreign and/or domestic banking institutions and

     their attendant services, and real estate and businesses, both real and fictitious. They

     also try to secrete, transfer, and conceal the money, by (a) placing assets in names other

     than their own to avoid detection while maintaining control, (b) laundering money

     through what appears to be a legitimate business or businesses, (c) hiding the money in

     their homes, safes, and safety deposit boxes, or (d) using the money to buy assets which

     are hard to trace. This evidence is useful in a criminal prosecution, and it also is useful

     in identifying real and personal property that can be seized and forfeited by the

     government under existing laws.

J.   Evidence of significant, unexplained income of drug dealers, or of the acquisition and

     concealment of money and assets from drug sales, can be found on banking and

     investment account statements, credit card account statements, canceled checks, money

     orders, deposit slips, check and savings books, business and personal ledgers,

     accounting records, safe deposit box records and keys, federal and state tax records,

     rental receipts, rental agreements, utility bills, overnight mail receipts, telephone bills,
      Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 9 of 19




     loan statements, records reflecting ownership of real or personal property (such as

     deeds of trust or vehicle registration, insurance, and ownership information), vehicle

     and property rental records, lease and purchase agreements, and canceled mail. These

     records can be maintained on paper, but also can be maintained as computer data on

     computers and in computer software and computer discs.             Also, records can be

     maintained in electronic organizers.

k. Drug traffickers typically use telephones and other communication systems, counter-

     surveillance devices, and related devices in their drug trafficking activities.

     Information stored in electronic form on all of the above devices can provide evidence

     of drug trafficking and the identity of associates. For example, numbers stored in the

     telephones (such as caller ID lists reflecting recently received calls, speed dial lists of

     names and/or telephone numbers, and logs of outgoing and incoming calls) can provide

     evidence of who the drug dealer is calling, and thus the identity of potential associates.

     Pagers, cellular telephones, and other communication devices can contain similar

     information. Also, logs from fax machines can be evidence of messages sent and

     received, and the corresponding telephone numbers of possible associates and co-

     conspirators. Often, telephone answering machines are used to take messages. The

     incoming messages can provide evidence of drug trafficking and the identity of

     associates while the outgoing message can provide evidence of who controls the

     telephone line.

I.   Drug traffickers often take, or cause to be taken, photographs and/or videos of

     themselves, their associates, their property and their drugs. They usually maintain these
                 Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 10 of 19




                photographs and/or videos m their residences, businesses, adjacent garages,

                outbuildings, and cars.

           m. Drug traffickers often maintain firearms and ammunition on their person or in their

                homes, businesses, or cars to protect themselves and their drugs and drug profits. They

                also can use firearms to intimidate associates and others. They also may maintain

                indicia of firearms such as receipts for firearms and ammunition, boxes for firearms

                and ammunition, and instruction manuals and other documentation for firearms and

                ammunition.

           n. Drug traffickers involved in large-scale drug trafficking and those who assist them

                frequently conceal in locations known as "stash-houses" caches of drugs, drug

                paraphernalia, firearms, large amounts of currency, and other evidence of drug dealing.

                                            BACKGROUND

           9.       On or about March 6, 2020, members ofTFG-51 were contacted by DEA Special

    Agent Keith Headley of the Charlotte, N.C. District Office, regarding a suspicious package

    intended for Philadelphia, PA. Agent Headley informed you affiant that, during his March 5,

    2020, surveillance of individuals believed to be associated with a known money laundering

    organization, he and his colleagues observed three men bring a box from inside of a Charlotte,

    N.C.-area home to the UPS Store located at 8116 S. Tryon St., Suite B3, Charlotte, N.C.




I
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 11 of 19




       10.     After the three men departed the UPS Store, Agents interviewed employees of the

UPS Store who supplied Agents with the following packing information for the box, hereafter

referred to as the SUBJECT PARCEL:

       Parcel Shipping Order (PSO) Terms and Conditions          THE UPS STORE
       #3709



                                                                                                  l
        Ship Date: Thu 05 Mar Shipment Information: Description Of Goods:
        2020                    UPS 2ND DAY RES: 1      SHOESPAPERAS
                                PACKAGE
                                TOTAL DECLARED
                                VALUE
        SENDER                  RECIPIENT               PKG TRAKING NUMBER
        DANIEL SOLIS            NALLEY GUTIEREZ           1 1Z7 A068RPW 60280593
        12214 KOUSA PL          2600 WELSH RD
        CHARLOTTE, NC           APT50
        28278                   PHILADELPHI, PA
        TEL: (980) 555-6142     19152-1442

       11.     Review of law enforcement databases showed that no one by the name "Daniel

SOLIS" was associated with the return address of 12214 Kousa Pl., Charlotte, NC 28278.

Furthermore, that review also showed that no one by the name "Nalley GUTIEREZ" was

associated with the recipient address of 2600 Welsh Rd., Apt 50, Philadelphia, PA 19152. Based

on my training and experience, your Affiant knows drug traffickers who utilize carriers like UPS

will frequently include false names both for the sender and for the recipient so as to distance

themselves from the drug trafficking.

       12.     Based on the tracking number associated with SUBJECT PARCEL, Agents

concluded that the package would be received on March 7, 2020 at the UPS facility located at 15

E. Oregon Ave., Philadelphia, PA, in the Eastern District of Pennsylvania (the "UPS Facility").

At approximately 9:00 a.m., your Affiant and Task Force Officer Dale Keddie located the

SUBJECT PARCEL at the UPS Facility. The SUBJECT PARCEL bore the previously

referenced shipping information, as well as the tracking number.
               Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 12 of 19




         13.     TFO Keddie directed his Police Service Dog "Ninja," to sniff the package, which

resulted in a positive response by Ninja to the presence of narcotics. 1

                                           PROBABLE CAUSE

         14.     Based on the foregoing, on March 7, 2020, the Honorable David R. Strawbridge

issued a search warrant, authorizing your affiant to open the SUBJECT PARCEL.

         15.     Your affiant opened the SUBJECT PARCEL and found two packages. The

packages were wrapped together in a substantial amount of clear cellophane wrapping. Between

the layers of the cellophane wrapping, agents observed various pungent smelling liquids and

powders. Based on my training and experience I know that individuals who transport narcotics

through the mail will often package the narcotics with pungent non-narcotic substances in an

effort to confuse drug canines.

         16.     Upon removing the cellophane, agents observed two discrete packages. One

package contained a brown rock-like substance that field tested positive for heroin. The second

package contained a compressed white powder, which field tested positive for fentanyl.

         17.     The street value of one kilogram of heroin is approximately $60,000. The street

value of one kilogram of fentanyl is approximately $50,000.

         18.     Agents intend to execute a controlled delivery of the SUBJECT PARCEL to the

SUBJECT LOCATION. Prior to delivery, agents will remove the suspected narcotics from the



1
   Police Service Dog ''Ninja" was certified with her handler, TFO Dale Keddie, by Tarheel Canine Training Inc.
 Police K-9 Services in Sanford, North Carolina, on July 21, 20 l l, after successfully completing 120 hours of
 training. Ninja was trained to detect the odor of four controlled substances marijuana, cocaine, herom, and
 methamphetamme. TFO Keddie is a sworn police officer for the Bucks County Distnct Attorney's Office and has
 been so employed as a police officer in the County of Bucks since April of 1993. Dunng this time, TFO Keddie has
 utilized Ninja in numerous narcotics investigations, m which Nmja's positive indication for narcotics was
.confirmed, and that have resulted in several drug seizures. K-9 Ninja and TFO Keddie train monthly on all odors
 the dog is trained to detect. Yearly, TFO Keddie and K-9 Ninja are recertified through the Bucks County Distnct
 Attorney's Office Narcotics Detection Dog Certification. Det. Keddie and K-9 Ninja are currently assigned to the
 DEA Task Force, Philadelphia Division
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 13 of 19




parcel and replace it with a sham substance similar in appearance to the original contents of the

package. Then, an agent posing as a UPS carrier will deliver the SUBJECT PARCEL to the

SUBJECT LOCATION.

       19.     At this time, law enforcement does not know who or how many people reside

inside the SUBJECT LOCATION. Based upon my training and experience, it is difficult to

determine precisely when the recipient or intended recipient will open the subject parcel to

retrieve the substance inside. Therefore, law enforcement will deliver the parcel with the

substance contained inside along with a tracking device, and will use the tracking device to

monitor the whereabouts of the parcel in question at all times, including those times when the

package has entered the SUBJECT LOCATION or other private property.

       20.     Agents conducted surveillance on March 7, 2020 of the SUBJECT LOCATION.

When a UPS delivery truck pulled up outside the SUBJECT LOCATION, agents observed a

Hispanic male open the front door, look toward the front steps of the SUBJECT LOCATION and

the delivery truck, and then close the door. There is probable cause to believe that the Hispanic

male was looking for the SUBJECT PARCEL.

       21.     The tracking device is a transmitter only and will not monitor voice

conversations. Because law enforcement expects that the parcel will be taken into a private

residence when the parcel is picked up, the Tracker Warrant authorizes law enforcement to

monitor the signals of the transponder in private areas, such as buildings, residences and other

like closed structures, which are not public. The SUBJECT LOCATIO~ is a private residence.

       22.     It has been the experience of law enforcement that the intended recipients of

parcels containing illegal narcotics often have the drug parcels mailed to addresses they are not

associated with in order distance them from being arrested during a controlled delivery. In those
              Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 14 of 19




situations, after the delivery is made, the signer generally transports the drug parcel to another

location, or the intended recipient picks up the parcel and drives it to another location.

       23.     At this time, law enforcement does not know the ultimate destination of the

parcel. Law enforcement will deliver the parcel with the substance contained inside along with

the GPS, and will use the GPS to monitor the whereabouts of the parcel in question at all times,

including those times when the package has entered the residence or other private property,

including at its ultimate destination. The GPS device will allow law enforcement to follow the

parcel if and when the package is taken to another location.

       24.     Although members of law enforcement will deliver the parcel during daylight

hours, they do not know when the SUBJECT PARCEL will be accepted into the SUBJECT

LOCATION by the intended recipient or recipients. When the SUBJECT PARCEL is accepted

into the SUBJECT LOCATION, the receiving individuals may learn that the SUBJECT

PARCEL does not contain the drugs that they are expecting. As a result, they may destroy

evidence or otherwise take actions which would prevent law enforcement from recovering

evidence located inside the premises or to otherwise identify individuals involved in criminal

activity. Accordingly, since the SUBJECT PARCEL may be accepted into the SUBJECT

LOCATION after daytime hours and may result in the destruction of evidence, additional

authority is sought to enter and search the SUBJECT LOCATION ifthe package is accepted into

the SUBJECT LOCATION between the hours of I 0:00 p.m. and 6:00 a.m.

        25.     Based on my training and experience, there is probable cause to believe that

individuals who engage in narcotics trafficking through the mail will often accept a package of

narcotics into a location that contains the evidence and instrumentalities of narcotics trafficking.

For example, there is probable cause to believe that such a location would contain the packaging
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 15 of 19




materials necessary to process the wholesale quantities of narcotics found in the SUBJECT

PARCEL into quantities appropriate for street-level sales. In the event that the SUBJECT

PARCEL is accepted into the SUBJECT LOCATION, there is probable cause to believe that the

SUBJECT LOCATION will contain the instrumentalities of narcotics trafficking set forth more

fully at Attachment B.

                                LOCATION TO BE SEARCHED

       26.     This Affidavit is made in support of a Search Warrant Application for authority to

search the premises located at 2600 Welsh Road, Apartment No. 50, Pennsylvania 19152, more

particularly described in "Attachment A" hereto, and for authority to seize evidence, fruits, and

instrumentalities, of crimes against the United States, specifically, in violation of Title 21, United

States Code, Sections 841 and 843(b), as more particularly described in "Attachment B" hereto.

       27.     The condition precedent to the search of the TARGET LOCATION is the

SUBJECT PARCEL's entrance into the TARGET LOCATION.

                                          CONCLUSION

       28.     This Application seeks authority to enter Target Location and to search for and

seize fruits, evidence, and/or instrumentalities of the specified federal offenses. More

particularly, there is probable cause to believe that at the Target Location, at the time of the

execution of the Search Warrant, that is upon satisfaction of the condition precedent that the

parcels are accepted and taken inside of the premises, there will be the items, materials, and

objects described in Attachment B to the Search Warrant in the Target Location, which is

incorporated herein as set forth in full. As a result, there is probable cause to believe that at the

Target Location, there is now and will be located the fruits, evidence and instrumentalities as set

forth in Attachment B.
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 16 of 19




       29.     Accordingly, I respectfully request that the Court issue a Search Warrant for the

SUBJECT LOCATION, which law enforcement may execute once the aforementioned parcel is

received at that location. I also request authority to include a GPS Tracking Device in the

SUBJECT PARCEL.




Sworn to and Subscribed Before Me
This 7th day of March, 2020
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 17 of 19




                                    ATTACHMENT A
                               PROPERTY TO BE SEARCHED
The premises located at 2600 Welsh Road, Apartment No. 50, Philadelphia, PA. The premises is
a two-story red brick row home with a white and gray awning over the front door of the
residence. The premises has a white front door, which is the left-most (from the perspective of
the viewer) of the two doors under the awning. The apartment number, 50, is displayed on a
white placard to the right of the front door (from the perspective of the viewer). It has concrete
steps leading to the property's front door. There is a back garage door associated to Apartment
No. 50.
             Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 18 of 19




                                        ATTACHME~T        B
                                      (Property to be Seized)

       Evidence which constitutes fruits, evidence and/or instrumentalities of violations of Title

21, United States Code, Sections 841, 843(b) and 846 including the following:

             I.      An approximately 8.8 pound UPS package addressed to 2600 Welsh Road,
Apartment No. 50, Philadelphia, PA 19152-1442, bearing the tracking number
I Z7 A068RPW 60280593;

               2.      Any and all firearms and ammunition;

                3.     Drug trafficking paraphernalia, including packaging materials (such as
plastic baggies, paper bindles, glass jars, wrapping paper, and cellophane, etc.), scales to weigh
controlled substances, and cutting agents and diluents to stretch the quantity of the controlled
substance so they can increase their supply and profit;


                4.      All the records, documents, and materials (including both originals and
copies) described below, in whatever form/format and by whatever means such records,
documents, and materials, their drafts, or their modifications may have been created or stored,
including but not limited to any (a) handmade or written form, (b) photographic form (such as
microfilm, microfiche, prints, slides, negatives, videotapes, motions pictures, or photocopies),
and mechanical form (such as printing or typing), and (c) electrical, electronic, or magnetic form
(such as tape recordings, cassettes, compact discs, or any information on an electronic or
magnetic storage device, such as floppy diskettes, hard disks, storage drives, CD-ROMs, DVDs,
optical discs, printer buffers, smart cards, memory calculators, electronic dialers, computers, or
electronic notebooks, as well as printouts or readouts from any such storage device);


                5.      Any and all records and documents relating in any way to any and all
financial transactions, regardless of the identity of the person(s) involved in the transactions;


                6.      Any and all records and documents relating in any way to the possession,
sale, purchase, transfer, and/or storage of any and all tangible or intangible assets, including but
not limited to vehicles, real estate, and jewelry, regardless of the identity of the person(s)
involved;


                7.    Any and all business records, including but not limited to accounts
receivable, accounts payable, general ledgers, cash disbursement ledger, check register,
employment records, and correspondence, regardless of the identity of the person(s} involved in
the transactions;


               8.      Any and all indicia of ownership of the SUBJECT LOCATION, including
              Case 2:20-mj-00381 Document 1 Filed 03/09/20 Page 19 of 19




but not limited to birth certificates, state identification cards, social security cards, and driver's
licenses;


               9.      Any and all banking records, including but not limited to monthly savings
and checking statements, canceled checks and banking communications, deposit tickets,
withdrawal receipts, certificates of deposits, pass-books, money drafts, money orders (blank or
endorsed), check cashing logs, wire transfer logs, cashier's checks, bank checks, money orders,
safe deposit box keys, safes, money wrappers and wire transfers;


               10.    Any and all United States currency, money counters and any item used in
the counting of currency;


                11.     Any and all cellular telephones and electronic communication devices;


                12.     Travel documents, including airline tickets, receipts, correspondence.
